IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-07-00090-CR

TAMMY ELISA ALEXANDER,
                                                        Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2002-164-C2


                           MEMORANDUM OPINION


       Tammy Elisa Alexander pleaded “true” to fourteen of seventeen allegations in

the State’s motion to revoke her community supervision for injury to a child. After a

hearing, the court revoked her community supervision and imposed the original

sentence of ten years’ imprisonment. Alexander’s appellate counsel filed an Anders

brief contending that the appeal presents no issues of arguable merit, and Alexander

has filed a pro se response. We will affirm.
                                       Background

       Alexander pleaded guilty to three counts of injury to a child and was placed on

community supervision. One of the conditions of her community supervision was that

she have no contact with her four children other than in an approved therapeutic

setting. The terms of community supervision were amended three years later to include

a requirement that she participate in supervised family therapy with one of her

daughters, J.A. The State’s first amended motion to revoke alleges seventeen violations,

including: moving without permission, failure to notify of new address, consumption of

alcohol, failure to report, violation of curfew, failure to remain in the county, having

contact with her children, and several financial violations.

       At the hearing, Alexander pleaded true to allegations that she: failed to notify her

community supervision officer of her new address, consumed alcohol, failed to report,

violated her curfew, failed to remain in the county, and failed to meet her financial

obligations. Her community supervision officer testified that Alexander moved to her

mother’s home in Marlin at one point without permission and in violation of the

condition that she not leave McLennan County. She conceded that Alexander claimed

she could not find anyone else to live with in McLennan County after living in two

other homes. She also testified that Alexander reported on one occasion after having

consumed alcoholic beverages and that Alexander initially denied that she had done so

but eventually admitted it. She also testified to Alexander’s financial violations.

       Two witnesses testified that Alexander came to a Waco church to get food for her

family and that her husband and children briefly interacted with her while she was


Alexander v. State                                                                    Page 2
there. She stated in her application for assistance that her husband and she were living

in a home with their children.

       Alexander’s husband testified that she had not lived in the home since being

placed on community supervision. He explained that he felt as though she had made

good progress in her counseling sessions and that the prohibition against her having

contact with the children should be ended.

       Alexander testified in her own defense. She denied having any contact with the

children other than that brief encounter at the church. She moved to Marlin because she

could not find anyone else to live with in Waco and that she never intended to evade

her reporting requirements. She explained that she was traveling to Temple on a

regular basis for medical treatments at a hospital but was told by her community

supervision officer that her community supervision could not be transferred any closer

to Bell County (such as in Marlin). She admitted that she consumed several wine

coolers on one occasion after her godbrother passed away but insisted that she advised

her community supervision officer that she had done so “when I walked in the office.”

She explained that she had violated her curfew because of work responsibilities.

       Alexander explained how she had worked very hard to meet the reporting

requirements for a related CPS proceeding as well as for her community supervision

while having to go to Temple on a regular basis for medical care, including two

hospitalizations. She testified that, after the motion to revoke was filed, she stopped

reporting on advice of counsel.




Alexander v. State                                                                 Page 3
         In summations, Alexander asked the court to allow her to remain on community

supervision. The State reminded the court of the injuries sustained by the children, for

which Alexander had pleaded guilty, and urged the court to revoke her community

supervision.

                                    The Anders Brief

         Counsel’s brief meets the requirements of Anders by presenting a professional

evaluation of the record and detailing why there are no arguable grounds for reversal.

See Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); Gearhart v. State, 122
S.W.3d 459, 464 (Tex. App.—Corpus Christi 2003, pet. ref’d); Sowels v. State, 45 S.W.3d
690, 691 (Tex. App.—Waco 2001, no pet.), overruled on other grounds by Meza v. State, 206
S.W.3d 684, 689 (Tex. Crim. App. 2006). After an independent review of the record, we

agree with counsel’s conclusion. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005); accord Villanueva v. State, 209 S.W.3d 239, 242-43 (Tex. App.—Waco 2006, no

pet.).

         A plea of true to even one allegation is sufficient to revoke community

supervision. Atchison v. State, 124 S.W.3d 755, 758 n.4 (Tex. App.—Austin 2003, pet.

ref’d). Here, Alexander not only pleaded true to several allegations but also testified

that she had committed several violations while trying to explain why. Therefore, the

court did not abuse its discretion by revoking her community supervision.




Alexander v. State                                                                 Page 4
                                    Pro Se Response

       Alexander essentially presents two complaints in her pro se response. First, she

complains that she received ineffective assistance of trial counsel because her appointed

attorney failed to call several witnesses. Alexander in particular notes that trial counsel

failed to call witnesses to testify about the fact that her daughter was raped and

impregnated while in foster care or about the encounter with her husband and children

at the church.

       To establish a claim for ineffective assistance of counsel, Alexander must show

that: (1) counsel’s performance was deficient; and (2) there is a reasonable probability

the outcome would have been different but for counsel’s deficient performance. Ex

parte Ellis, 233 S.W.3d 324, 330 (Tex. Crim. App. 2007). Here, even if we disregard the

finding that Alexander had contact with her children, the remaining testimony and her

plea of true support the court’s other findings. Alexander herself testified that her

daughter was raped and impregnated while in foster care. But even if this is true, it has

no bearing on whether she committed the other violations. Therefore, we cannot say

that there is a reasonable probability the outcome would have been different but for

counsel’s deficient performance. See id.

       Alexander has also advised the Court on numerous occasions that she is

dissatisfied with her appellate counsel and wholly disagrees with his assertion that her

appeal is frivolous. We construe this as a claim that Alexander has received ineffective

assistance of appellate counsel.




Alexander v. State                                                                   Page 5
        A similar standard exists for establishing ineffective assistance of counsel on

appeal. The appellant must show that: (1) counsel’s performance was deficient; and (2)

there is a reasonable probability she “would have prevailed on appeal” but for

counsel’s deficient performance. Ex parte Santana, 227 S.W.3d 700, 704-05 (Tex. Crim.

App. 2007).

        Alexander contends that her appellate counsel advised her from the beginning

that her appeal was frivolous, that counsel “didn’t take into consideration anything on

my behalf,” and that counsel doesn’t know what the appeal is about.                                However,

Alexander does not specify what she believes counsel should have done differently in

preparing her appellant’s brief. And in view of the trial record, we cannot agree that

there is any reasonable probability that she “would have prevailed on appeal” if

counsel had presented some of the issues she discusses in her pro se response. See id.

        Accordingly, we cannot agree with Alexander’s complaints regarding the

performance of her trial and appellate attorneys.

                                                Conclusion

        We affirm the judgment. Pursuant to Rule of Appellate Procedure 48.4, counsel

must send Alexander a copy of our decision by certified mail, return receipt requested,

at Alexander’s last known address. TEX. R. APP. P. 48.4. Counsel must also notify

Alexander of her right to file a pro se petition for discretionary review.1 Id.; see also Ex


1
        Ordinarily, we would grant counsel’s motion to withdraw, effective upon counsel’s compliance
with Rule 48.4 as evidenced by “a letter [to this Court] certifying his compliance with this rule.” See TEX.
R. APP. P. 48.4; see also Meza v. State, 206 S.W.3d 684, 689 & n.23 (Tex. Crim. App. 2006); Villanueva v. State,
209 S.W.3d 239, 249 (Tex. App.—Waco 2006, no pet.). Here, however, counsel followed the procedures
previously outlined by this Court in Sowels v. State and filed his motion to withdraw with the trial court.


Alexander v. State                                                                                      Page 6
parte Owens, 206 S.W.3d 670, 673-74 (Tex. Crim. App. 2006); Villanueva, 209 S.W.3d at

249. Finally, counsel must provide this Court “a letter certifying his compliance with

[Rule 48.4].” See TEX. R. APP. P. 48.4.



                                                                 FELIPE REYNA
                                                                 Justice
Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
       (Chief Justice Gray concurs in the judgment to the extent it affirms Alexander’s
conviction. See Villanueva v. State, 209 S.W.3d 239, 249 (Tex. App.—Waco 2006, no pet.)
(Gray, C.J., concurring). A separate opinion will not issue.)
Affirmed
Opinion delivered and filed October 8, 2008
Do not publish
[CR25]




See Sowels v. State, 45 S.W.3d 690, 692 (Tex. App.—Waco 2001, no pet.), overruled in part by Meza, 206
S.W.3d at 689. The Court of Criminal Appeals has overruled this aspect of Sowels, and this Court has
“jurisdication and authority to grant a motion to withdraw that accompanies an Anders brief” if the Court
determines that counsel has satisfied his professional obligations and that the appeal is frivolous. Meza,
206 S.W.3d at 689.


Alexander v. State                                                                                 Page 7